Citation Nr: 1712815	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a November 2016 rating decision granting service connection for left ear hearing loss and assigning a 10 percent rating for bilateral hearing loss is effective and binding on VA.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and from December 1990 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's electronic claims file contains a promulgated rating decision dated in November 2016 granting service connection for left ear hearing loss and assigning a 10 percent rating for bilateral hearing loss effective April 15, 2013.

2.  Neither the Veteran nor his representative received written notice of the November 2016 rating decision.  

3.  The Veteran and his representative received actual notice of the November 2016 rating decision at a Board video conference hearing in February 2017.

4.  In February 2017, prior to the promulgation of a final decision in the appeal, VA received notification from the Veteran that he was satisfied with the action taken on his appeal that assigned him a 10 percent rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 2016 rating decision granting service connection for left ear hearing loss and assigning a 10 percent rating for bilateral hearing loss effective April 15, 2013, is effective and binding on VA.  38 U.S.C.A. § 5104(a) (West 2014); 38 C.F.R. § 3.104(a) (2016).

2.  The criteria for dismissal by the Veteran of his appeal regarding entitlement to a rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Effectiveness of the November 2016 Rating Decision

By way of background, the record shows that the Veteran initially filed a claim for service connection for hearing loss in his right and left ears in November 1991.  Following a VA audiological examination in December 1991 which showed normal hearing acuity in the left ear and moderate sensorineural hearing loss in the right ear, the RO granted service connection for the right ear hearing loss in May 1992 and assigned a 0 percent rating.  

In November 2009, the Veteran informed the RO that his hearing was getting "bad."  He underwent an audiological examination in February 2010 and was found to have a moderately high frequency hearing loss in both ears.  In a March 2010 rating decision which is the subject of this appeal, the RO continued a noncompensable rating for the Veteran's right ear hearing loss and denied service connection for left ear hearing loss.  Thereafter, by rating decision in November 2016, the RO granted service connection for left ear hearing loss and assigned a 10 percent rating for bilateral hearing loss effective April 15, 2013 (the date that the RO found that the Veteran filed an application to reopen his previously denied claim for left ear hearing loss).  

The crux of this appeal turns on the validity of the November 2016 rating decision.  Although the November 2016 rating decision and rating code sheet are in the Veteran's electronic claims file, there is no notice letter on file informing the Veteran or his representative of the decision or of the Veteran's appeal rights, nor do the Veteran and his representative claim that they ever received written notice of this decision.  Rather, a notation in the Veteran's claims file as well as informal discussions between the undersigned VLJ and the appeals coach at the RO prior to the Board hearing in February 2017 indicate that the November 2016 rating decision was made in error.  

The Court of Appeals for Veterans Claims noted in Sellers v. Shinseki, 25, Vet. App. 265 (2012) that in order for a VA RO decision to be effective, the RO must provide notice in accordance with 38 U.S.C.A. § 5104(a).  The Court pointed out that this statute, as enumerated in 38 C.F.R. § 3.103(b)(1),(f), dictates that notice of a VA RO decision shall be provided to the claimant and to his or her representative and such notification shall be in writing.  However, the Court went on to note that defects of decisional notice can be cured when the record demonstrates that the claimant and his representative had actual notice of the decision.  Id; see also Ashley v. Derwinski, 2 Vet. App. 62, 65-67 (1992).  Such is the case here.  That is, the record clearly shows that the Veteran was informed by his representative at the February 2017 Board hearing of the November 2016 rating decision granting him service connection for his right ear hearing loss and awarding him a 10 percent rating for bilateral hearing loss.  

As far as whether the November 2016 rating decision constitutes a promulgated decision, the Board finds that on its face it is an authentic product of the RO adjudicative process containing content typical of RO rating decisions.  Sellers v. Shinseki, 25 Vet. App. at 265.  Moreover, the rating decision is accompanied by a rating code sheet that contains an electronic signature by a Rating Veterans Service Representative.  Thus, the Board finds that the November 2016 rating decision is a promulgated decision consistent with the RO decision-authorization procedure and it is a valid rating decision.  See Sellers, supra.  It follows that since the Veteran and his representative received actual notice of this decision at the February 2017 Board hearing, such notice cured the defects of decisional notice.  Sellers, supra; Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Accordingly, VA is bound by the November 2016 rating decision that granted the Veteran service connection for left ear hearing loss and assigned him a 10 percent rating for bilateral hearing loss effective April 15, 2013.  Id.

II.  Rating in Excess of 10 Percent for Bilateral Hearing Loss

In light of the determination above and as reflected on the title page of this decision, the proper rating issue on appeal is entitlement to a rating in excess of 10 percent for bilateral hearing loss.  In this regard, the Veteran testified in February 2017 that after receiving notice of the November 2016 rating decision he was satisfied with the 10 percent evaluation and was prepared to withdraw his appeal.  Pursuant to VA law, a Veteran may indicate he or she is content with a certain rating, even if it is less than the maximum possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Furthermore, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In light of the Veteran's action with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal and it is dismissed.

Should the Veteran wish to appeal any downstream issues stemming from the November 2016 rating decision such as the effective date of his compensable award, he has one year from the date of notice of the award to initiate an appeal.  That means he has one year from the date of the February 2017 Board video conference to initiate an appeal.  See 38 C.F.R. § 20.302.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable action taken in this appeal with respect to the grant for service connection for left ear hearing loss and assignment of a compensable, 10 percent, rating for bilateral hearing loss, and the withdrawal of the issue of entitlement to a higher than 10 percent rating for bilateral hearing loss, no discussion of the VCAA is required.


ORDER

The November 2016 rating decision granting service connection for left ear hearing loss and assigning a 10 percent rating for bilateral hearing loss is effective and binding on VA.

The appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is dismissed.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


